Citation Nr: 0620693	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-39 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability evaluation greater than 20 
percent for service-connected diabetes.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1967 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  January 2004 rating decision of the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

The veteran's diabetes mellitus requires insulin, a 
restricted diet and regulation of activities, but is not 
manifested by episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalizations and does not require 
twice a month visits to a diabetic care provider. 


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent, and no higher, 
for service-connected diabetes has been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
Part 4, including §§ 4.1, 4.2, 4.7, Diagnostic Code (DC) 7913 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2005).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure an accurate 
evaluation, the regulations do not give past medical reports 
precedence over current medical findings.  Where an increase 
in the disability rating is at issue, the present level of 
the veteran's disability is the primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected diabetes is currently 
evaluated as 20 percent disabling.  According to 38 CFR Part 
4, DC 7913 (2004), a 20 percent disability evaluation 
requires insulin and restricted diet, or an oral hypoglycemic 
agent and restricted diet.  A 40 percent disability 
evaluation requires the use of insulin, a restricted diet, 
and regulation of activities.  A 60 percent disability 
evaluation requires insulin, a restricted diet, and 
regulation of activities, along with episodes of ketoacidosis 
or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  Compensable 
complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
evaluation.  38 C.F.R. § 4.119.  Noncompensable complications 
are considered part of the diabetic process under DC 7913.  
See Note 1 to Code 7913.

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

The record shows that at a June 2003 VA diabetes mellitus 
examination, the veteran reported that he was diagnosed with 
diabetes mellitus in 1996 during a routine physical 
examination and was treated initially with diet, exercise, 
and oral medication, but in April 2002, he was started on 
insulin.  The veteran denied having episodes of  ketoacidosis 
or hypoglycemia and reported seeing his physician three times 
a year for his diabetes mellitus.  The veteran also reported 
that he could no longer run due to loss of strength and that 
he took insulin shots twice a day.

Diagnostic tests showed that he had an elevated blood glucose 
level of 376 mg/dl and sugar in the urine.  
On physical examination, the VA examiner observed that the 
veteran was well developed, was in no acute distress, and had 
normal motor function in the extremities.

The VA examiner concluded that the veteran's diabetes 
mellitus was not well controlled but made no statement 
regarding regulation of activity.

At the April 2006 Board hearing, the veteran testified that 
he began developing burning and tingling pain bilaterally in 
his feet and legs about two or three years ago, which started 
out as mild but had gotten progressively worse over time such 
that it was now very painful to walk, very painful to put on 
shoes, and sometimes painful at night.  The veteran testified 
that the pain interfered with his sleep, forced him to reduce 
the number of hours he spent at work due to his inability to 
walk around for longer periods on concrete floors, and forced 
him to give up running for exercise.  He further testified 
that he had increased the number of insulin shots he takes 
from two to three a day.  The veteran reported that he still 
worked in the trucking industry but could no longer drive 
trucks due to federal regulations that ban diabetics 
controlled with insulin from driving a commercial vehicle in 
interstate commerce.

Also at the April 2006 Board hearing, the veteran submitted 
two statements-one from Dr. A.O., his VA physician; the 
other from Dr. N.M., his private physician-indicating that 
the veteran's diabetes required insulin, restricted diet, and 
regulation of activities.  Both physicians diagnosed the 
veteran with diabetic neuropathy in the lower extremities 
which restricted the use of his feet for work and exercise 
due to pain.

The record shows (and the veteran's physicians verify) that 
the veteran's diabetes mellitus requires insulin, a 
restricted diet, and restricted physical activity.  Hence, 
the criteria for a 40 percent rating are met.  The next 
higher rating, 60 percent, is not warranted because the 
record does not contain evidence of episodes of ketoacidosis 
or hypoglycemic reactions requiring hospitalization, or that 
the diabetes requires visits to a diabetic care provider 
twice a month (or in greater frequency).

ORDER

A 40 percent rating is granted for the veteran's diabetes 
mellitus, subject to the regulations governing payment of 
monetary awards.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


